                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 THE MEDICAL PROTECTIVE
 COMPANY OF FORT WAYNE
 INDIANA,

               Plaintiff,

                       v.                           CAUSE NO.: 1:13-CV-357-HAB

 AMERICAN INTERNATIONAL
 SPECIALTY LINES INSURANCE
 COMPANY,

               Defendant.

                                    OPINION AND ORDER

       In this litigation, Plaintiff Medical Protective Company of Fort Wayne, Indiana

(MedPro or Plaintiff), has sued Defendant American International Specialty Insurance

Company (AISLIC or Defendant), now known as AIG Specialty Insurance Company, for

breach of the terms of a 2006 policy AISLIC issued to MedPro (the Policy). MedPro alleges

that AISLIC breached the Policy when it refused to cover MedPro’s extra-contractual

liability and eventual settlement of a third party’s claim against MedPro based on

MedPro’s alleged breaches of duties owed to its insured, which were committed during

MedPro’s defense of a medical malpractice action against that insured. The breach of

contract claim is scheduled for a jury trial to begin on January 28, 2020.

       This matter is before the Court on the Stipulation [ECF No. 148] of the parties, filed

on January 17, 2020.
                                        ANALYSIS

       Interpretation and construction of contract provisions are questions of law. Bar

Plan Mut. Ins. Co. v. Likes Law Office, LLC, 44 N.E.3d 1279, 1285 (Ind. Ct. App. 2015). When

the facts of the case are not in dispute, what constitutes proper notice under a claims-

made policy is a question of law for the court to decide. Id.; see also Imperial Cas. & Indem.

Co. v. Chi. Hous. Auth., 987 F.2d 459, 461 (7th Cir. 1993) (“If the facts surrounding notice

are not disputed, a question of law is presented that may be answered on summary

judgment.”).

       The Policy contained a Special Reporting Clause, which provides:

       If during the Policy Period . . . . , the CFO, General Counsel or CEO of the
       Insured shall become aware of any occurrence which may reasonably be
       expected to give rise to a claim against the Insured for a Wrongful Act
       which first occurs during or prior to the Policy Period, and provided the
       Insured gives written notice to the Company during the Policy Period . . .
       of the nature of the occurrence and specifics of the possible Wrongful Act,
       any claim which is subsequently made against the Insured arising out of
       such Wrongful Act shall be treated as a claim made during the Policy
       Period.

       ALL OTHER TERMS, CONDITIONS, AND EXCLUSIONS SHALL
       REMAIN THE SAME.

(ECF No. 148-1 at 28.) The parties have stipulated that the Policy, containing the above

provision, is admissible.

       On June 28, 2007, MedPro gave notice to AISLIC of a potential claim against it

arising out of an underlying medical malpractice lawsuit in Texas against MedPro’s

insured, Dr. Phillips. The notice provided the basic facts of the medical malpractice

action, and advised that MedPro had not settled two demands at the $200,000 policy


                                                  2
limits and that plaintiffs had suggested that MedPro had been “Stowerized” under Texas

law. MedPro stated that a verdict for $11 million in compensatory damages and $3

million in punitive damages had been entered in August 2005, and that the case was on

appeal to the Texas Supreme Court for the enforcement of the Texas wrongful death cap.

The parties have stipulated that the June 28, 2007, General Liability Notice of

Occurrence/Claim document with attachments is admissible.

       In a verified response to an interrogatory asking MedPro to identify all facts

supporting its contention that the Policy provides coverage for the extracontractual claim

as alleged in its Complaint, MedPro stated the following:

       Tim Kenesey, the CEO of MedPro, became aware of an occurrence which
       reasonably may be expected to give rise to a claim for a Wrongful Act
       against MedPro in approximately March or April 2007 after the Texas Court
       of Appeals affirmed the trial court judgment in the Bramlett Malpractice
       Action with respect to the application of medical negligence cap, Medical
       Liability and Insurance Improvement Act of 1977 (TEX. REV. CIV. STAT.
       art. 4590i) (repealed) (“Article 4590i”).

(ECF No. 148-3.) For purposes of the Stipulation, AISLIC does not dispute that Mr.

Kenesey first became aware of the Texas Court of Appeals opinion during the Policy

Period (July 1, 2006–July 1, 2007).

       This Court previously determined that Endorsement No. 16, the Special Reporting

Clause, is sufficiently broad to encompass developments in an underlying medical

malpractice claim when reporting that an occurrence was reasonably expected to give

rise to a claim. (1-16-20 Order, ECF No. 146.) MedPro was not, as AISLIC argued, limited

to providing notice of when the General Counsel, CEO or CFO learned about MedPro’s

failure to settle within policy limits.

                                               3
       Given the Court’s January 16, 2020, Order interpreting Endorsement No. 16,

AISLIC stipulates and agrees that MedPro’s submission of Trial Exhibit 51 complied with

the requirements of Endorsement No. 16 as it has been interpreted by the Court.

However, AISLIC objects to and preserves its appellate rights with respect to the Court’s

January 16, 2020 Order, and will make an offer of proof at trial based on an alternative

interpretation of Endorsement No. 16.

                                        CONCLUSION

       For the reasons stated above, the Court accepts the parties Stipulation [ECF No.

148], which will govern the presentation of evidence for purposes of trial. The Court finds

that the Bramletts’ lawsuit against MedPro in 2009 is deemed made during the July 1,

2006 – July 1, 2007, Policy Period because MedPro gave AISLIC timely and appropriate

notice of an “occurrence” pursuant to the Special Reporting Clause. AISLIC has

preserved its appellate rights with respect to this finding and will be permitted to make

an offer of proof at trial.

       SO ORDERED on January 21, 2020.

                                          s/ Holly A. Brady
                                         JUDGE HOLLY A. BRADY
                                         UNITED STATES DISTRICT COURT




                                                4
